Citation Nr: 9904189	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
March 1952, from October 1952 to September 1953 and from 
March 1955 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1995 rating determination by the Columbia, South 
Carolina, Regional Office (RO).  This case was previously 
before the Board in January 1998 and remanded for a Travel 
Board hearing.  The veteran withdrew his hearing request.


FINDINGS OF FACT

1.  A November 1977 RO decision denied service connection for 
diabetes and angina; the veteran was notified thereof and did 
not perfect an appeal.  

2.  Evidence received since the November 1977 RO decision is 
not probative of whether diabetes is related to military 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The last final denial of the claim for service connection 
for heart disease was a January 1995 rating decision which 
found that new and material evidence had not been received to 
reopen the claim for service connection for coronary artery 
disease.

4.  Evidence received since the January 1995 RO decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted, the 
claim for service connection for diabetes is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).

2.  As new and material evidence has been submitted, the 
claim for service connection for coronary artery disease is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that on 
examination at induction in April 1948 the veteran was found 
to have a Grade I systolic heart murmur considered functional 
and nondisabling.  In May 1956 he was treated for complaints 
of occasional left chest pain and at that time gave a history 
of an increased blood pressure reading and occasional 
shortness of breath in 1953.  The diagnosis was questionable 
heart infarction (syncope).  Service medical records are 
entirely negative for complaints or symptoms suggestive of 
diabetes.  

A post-service VA examination dated in September 1977 shows 
the veteran gave a history of being treated since 1974 for 
diabetes.  He also reported that in service he experienced 
some tightness in the chest and blacked out.  He stated that 
he was hospitalized at a local hospital but not given a 
diagnosis.  Since that time he has had precordial sharp 
pains, occasionally dull on exertion radiating down the left 
arm.  The diagnoses were arteriosclerotic heart disease, 
anginal syndrome and diabetes mellitus, uncontrolled.

In a November 1977 rating decision service connection for 
diabetes and angina was denied by the RO.

Evidence received since the November 1977 rating decision 
consists of duplicate copies of selected service medical 
records as well as VA and private outpatient treatment 
records dated from May 1978 to November 1994 which show 
treatment for various physical disorders as well as continued 
evaluation and treatment for diabetes.  An entry dated in 
November 1994 shows the veteran was evaluated for possible 
coronary artery disease and a stress test was recommended.  

In a January 1995 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a heart condition.  

Additional medical evidence dated from September 1993 to 
December 1996 consists of duplicate service medical records, 
VA outpatient treatment records and duplicate copies of 
private treatment reports.  

Of particular significance is a private treatment report 
dated in March 1995 from R. L. Ashton, M.D.  This report 
shows the veteran had multiple problems and was considered a 
high risk for coronary artery disease because of intermittent 
tightness in his chest.  Also of record is an August 1995 
report from J.H. Henderson, M.D. which shows the veteran had 
been evaluated for atypical chest discomfort.  The evaluation 
included a thallium stress test which revealed a fixed 
inferior wall defect possibly related to prior infarction.  
Dr. Henderson indicated that these findings implied the 
veteran had a heart attack at some time in the past.  

A subsequent March 1996 letter from Dr. Henderson reported 
that the veteran had a question of myocardial infarction in 
service.  He stated that although he was not aware of the 
veteran's cardiac history over the last 40 years, the veteran 
had experienced chest discomfort compatible with angina over 
the past year.  A thallium stress test showed an inferior 
scar compatible with an old infarction, although it was noted 
that this could have been related to diaphragmatic 
attenuation.  A cardiac catheterization showed significant 
coronary artery disease with severe stenosis in the 
circumflex and moderate disease in the left anterior 
descending and right coronary arteries.  Dr. Henderson 
concluded that the veteran had clearly documented coronary 
disease and that strain of the pectoralis major muscle would 
not cause evidence or findings of heart disease or myocardial 
infarction.

In a December 1996 report, Dr. Henderson stated that he had 
reviewed documents brought by the veteran, including a May 
22, 1956, service report documenting the veteran's admission 
to the hospital with chest pain.  Dr. Henderson specifically 
noted that the physician in 1956 entertained myocardial 
infarction as a diagnostic possibility.  On that basis, Dr. 
Henderson concluded that the veteran currently had coronary 
artery disease and may have had coronary disease since 1956.  

Additional evidence submitted in support of his claim 
includes lay statements from the veteran and his friends 
relating their observations of his physical condition 
subsequent to active duty.  Specifically a statement from the 
veteran's former attorney indicates that after reviewing the 
veteran's military and medical history it appeared that the 
veteran's physical problems had their genesis during the 
period of time he was in the military.  

Analysis.  In November 1977 the RO denied service connection 
for diabetes and angina.  In January 1995 the RO continued 
the prior denial of service connection for heart disease on 
the basis that new and material evidence had not been 
submitted.  As the veteran did not appeal either RO decision, 
they are considered final, with the exception that the claims 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

In determining whether such new and material evidence has 
been presented, the Court has indicated that a two-step 
analysis is required.  Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen a claim.  If 
so, the second step, involving a de novo review of all of 
the evidence, both old and new, is undertaken to determine 
if there is a basis for granting the claim.  For evidence to 
be deemed "new," it must not be cumulative or redundant of 
evidence already on file; to be "material," it must be 
relevant to, and probative of, the issue at hand.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by 
itself, or when considered in conjunction with the evidence 
already of record, be of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, this is the standard that must be employed 
by the Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The United States Court of Veterans Appeals (Court) has held 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was 
last disallowed on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).

In the July 1996 statement of the case, the RO included the 
language struck down in Hodge v. West, but indicated that 
the denials of reopening were based on a conclusion that the 
additional evidence was cumulative, or not new.  In the 
March 1997 supplemental statement of the case, the RO found 
that new and material evidence had been submitted to reopen 
the claim for service connection for a heart condition, but 
did not allow the claim on the merits.  Accordingly, the 
Board need not remand this case to the RO to permit it the 
opportunity to consider the issues on appeal in light of the 
change brought about in Hodge v. West.




I.  Diabetes

The evidence added to the file since 1977 does not establish 
the required link between the veteran's diabetes and military 
service.  Rather the evidence reflects current ongoing 
treatment for diabetes.  Thus, none of the evidence added to 
the record indicates that the diabetes now present had its 
origins during service.  To the extent that the additional 
medical records are considered new, they are not material 
evidence since they do not link any current disability to 
military service and therefore do not contradict the 
conclusions upon which the prior decision was based.  Cox v. 
Brown, 5 Vet.App. 95 (1993). 

The veteran's hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested diabetes  was 
incurred during his period of active service. "[L]ay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded."  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Also such opinions, alone, without corroboration 
by competent medical records, are not sufficient to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In light 
of the fact that the RO has already considered such 
contentions, it is apparent that consideration of the 
veteran's hearing testimony does not constitute new and 
material evidence. While his hearing testimony is considered 
credible insofar as he testified concerning his observable 
symptoms and belief concerning his claim, it does not provide 
new and material evidence to reopen the claim.


II.  Heart Disease

Since the November 1977 RO decision, the RO has denied the 
veteran's claim to reopen the claim for service connection 
for heart disease on the basis that new and material evidence 
had not been received.

The evidence that has been submitted since the January 1995 
RO decision consists of written statements from the veteran, 
and the oral testimony that he gave during his hearing, as 
well as records of evaluation and treatment.  Also submitted 
were statements in March and December 1996 from Dr. 
Henderson.  The question for resolution is whether the 
evidence submitted since the last determination, including 
Dr. Henderson's statements, are cumulative, or new and 
material evidence.

The statements, in particular the December 1996 statement 
from Dr. Henderson, are both new and material.  They are new 
because they were not available at the time of the RO's 
January 1995 decision, and material because Dr. Henderson 
causally links the current coronary artery disease to the 
treatment in service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Assuming the credibility of these statements, the Board is of 
the opinion that they must be considered "material" 
evidence for purposes of reopening the veteran's claim.  
While the statements may or may not prove determinative in 
adjudicating the underlying claim, they are pertinent to and 
probative of the fact that the veteran's post-service heart 
disease has been linked to military service by medical 
opinion.  These supporting medical statements were not before 
the RO in January 1995.

When considered in the aggregate, the statement from Dr. 
Henderson, and the evidence that was previously of record, 
provide a plausible basis for reopening the claim for service 
connection for coronary artery disease - particularly 
considering that this evidence must be presumed to be 
credible for the limited purpose of making this 
determination.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, for the reasons discussed in the REMAND following 
the order, the Board concludes that this evidence is not 
sufficient, at least at present, to grant service connection.




ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for diabetes 
is denied.

New and material evidence having been submitted, the claim 
for service connection for heart disease is reopened.


REMAND

In view of the Board's finding that new and material evidence 
has been submitted to reopen the veteran's claim, it is 
necessary for the RO to accomplish the second step of the 
Manio analysis, that is, to review the entire record to 
determine if there is a basis for granting the veteran's 
claim.

Given the medical statements indicating a nexus between the 
veteran's post-service symptoms and service, the Board finds 
that the duty to assist established by 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998) requires further development of the 
evidence in this case.  In this regard, the Board believes 
that a VA examination would be helpful in light of the 
statements from Dr. Henderson.  In an effort to obtain 
evidence required to determine the probative value of his 
statements, it is necessary to obtain all medical records 
pertaining to the veteran and Dr. Henderson should be offered 
an opportunity to clarify and/or supplement his prior 
comments.  Also, an examination is required so that the 
decision is based on a record that contains a contemporaneous 
examination.  Caffery v. Brown, 6 Vet.App. 377 (1994).  This 
opportunity will also be taken to secure any additional 
records. 

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should attempt to obtain all 
additional VA or private medical records 
reflecting complaints or treatment of the 
veteran for coronary artery disease since 
service.  Copies of complete clinical 
records should be associated with the 
claims folder.

2.  The RO should appropriately contact 
Dr. Henderson and request a statement 
detailing the basis for the conclusions 
in his December 1996 statement that the 
veteran's coronary artery disease appears 
to be related to his prior military 
service.  Dr. Henderson should be given 
an opportunity to supplement the prior 
statements with medical evidence and/or 
provide appropriate references to medical 
literature to support the statements.  

3.  The veteran should undergo a VA 
examination to determine the nature, 
extent and etiology of the coronary 
artery disease currently present.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  Following a review 
of the claims folders, including the 
service medical records and the December 
1996 letter from Dr. Henderson, the 
examiner should render an opinion as to 
the medical probability that the 
veteran's past symptomatology, as 
demonstrated in service in 1956, 
represented a chronic heart disorder.  
The examiner should also provide an 
opinion as to the medical probability 
that the current coronary artery disease 
had its onset during service or is 
otherwise related thereto.  The basis for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  The 
claims folders must be provided to and 
reviewed by the examiner as part of the 
examination.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

